COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In the Interest of K.C.F., M.L.M., L.M.M., and A.G.M., minor
                          children

Appellate case number:    01-13-01078-CV

Trial court case number: 2012-L5692

Trial court:              County Court at Law of Austin County, Texas

       This is an accelerated appeal. See TEX. FAM. CODE ANN. § 263.405(a) (West Supp.
2013); TEX. R. APP. P. 28.4(a). The Court has been notified that the trial court has deemed
appellant indigent and has appointed counsel to represent appellant in the underlying case.
Therefore, appellant is presumed to remain indigent for purposes of appeal and may proceed
without advance payment of costs. See TEX. FAM. CODE ANN. § 107.013(e) (West Supp. 2013);
TEX. R. APP. P. 20.1(a)(3).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n).
       It is further ORDERED that the district clerk file with this Court, in accordance with
Texas Rule of Appellate Procedure 35.1(b) and at no cost to appellant, a clerk’s record
containing the items specified in Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P.
20.1(k), 34.5(a), 35.1(b), 35.3(a).
       It is further ORDERED that the court reporter file with this Court, in accordance with
Texas Rule of Appellate Procedure 35.1(b) and at no cost to appellant, the reporter’s record. See
TEX. R. APP. P. 20.1(k), 34.6, 35.1(b), 35.3(b).
       Appellant’s brief is ORDERED filed with this Court within 20 days of the date the
complete record is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 20 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court


Date: January 14, 2014